Case 1:20-cv-03065-PAE Document 30 Filed 08/26/21 Page 1 of 2
Case 1:20-cv-03065-PAE Document 29 Filed 08/25/21 Page 1 of 2

@™ CONNELL
eB FOLEY

A TRAGITION OF LEGAL EXCELLENCE SINCE 1938

Connell Foley LLP

888 Seventh Avenue

9th Floor

New York, NY 10106

P 212.307.3700 F 212.262.0050

VIA ECF

Honorable Paul A. Englemayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re: Alonzo v. Target Corporation
Docket No.: 20 CV 03065(PAE)

Dear Judge Engelmayer:

Michacl Bojbasa
Of Counsel
Mbojbasa@cannellfoley.com

August 25, 2021

We are the attorneys for the defendant Target Corporation in the referenced matter. 1 am
writing on behalf of both parties to request an adjournment of the Case Management Conference
scheduled for August 27, 2021 at 2:00 p.m. The parties also respectfully request that the date for
submission of the Final Pretrial Order and pretrial materials, currently set for August 30", be

postponed as well.

The reason for these requests is that the parties have agreed to attend private mediation at
NAM which has been scheduled for October 6, 2021 at 4:00 pm. This was the first date on which
the parties, respective counsel, and the agreed upon mediator were all available. The parties also
advise that they have completed the necessary discovery and there are no pending issues to

address with the Court.

Accordingly, the parties respectfully request that Your Honor adjourn the conference to a
date beyond the October 6th mediation and that dates for further submissions by the parties, if
necessary, be scheduled for a date convenient to the Court in line with the new conference date.

 

Roseland Jersey City Newark

New York Cherry Hill Philadelphia

_ www.cannellfoley.com

5442522.
Case 1:20-cv-03065-PAE Document 30 Filed 08/26/21 Page 2 of 2

Case 1:20-cv-03065-PAE Document 29 Filed 08/25/21 Page 2 of 2
Honorable Paul A. Engelmayer

August 25, 2021
Page 2

Your Honor’s consideration of this request is greatly appreciated.

Sp, ctfully,

Clute \

Michael Bojbasa
MBédze
cc: VIA ECF AND FAX 516-739-3917
Dominick W. Lavelle, Esq.
LAVELLE LAW FIRM
100 Herricks Road, Suite 202
Mineola, New York 11501

Granted, The case management conference on August 27, 2021 is adjourned. The parties are
directed to submit a status update to the Court on October 25, 2021. SO ORDERED,

Put h Cnaetay

PAUL A. ENGELMA YER

United States District Judge
08/26/21

$442522-1

 
